06/03/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0145


                                      DA 20-0145
                                   _________________

 PUBLIC LAND/WATER ACCESS
 ASSOCIATION, INC.,

             Plaintiff and Appellant,

      v.

 MARK L. ROBBINS and DEANNA M.
 ROBBINS; ROBERT “ROBIN” E. FINK (a/k/a
 ROBERT “ROBIN” ELI FINK) and KATHIE                                  ORDER
 FINK; DAVID D. MURRAY; CLEO BOYCE,
 MARY D. BOYCE, DAN BOYCE and LAURA
 BOYCE; JOANNE OWENS PIERCE, and the
 MARABETH OWENS OSTWALD
 REVOCABLE TRUST DATED NOVEMBER 27,
 2012; and THE STATE OF MONTANA;
 FERGUS COUNTY, MONTANA.

             Defendants and Appellees.
                               _________________

       The record was filed for purposes of this appeal on April 15, 2020. Nothing further
has been filed, and the opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than July 1, 2020. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to all counsel of record.




                                                                               Electronically signed by:
                                                                                   Laurie McKinnon
                                                                          Justice, Montana Supreme Court
                                                                                     June 3 2020